Citation Nr: 1103829	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-38 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for fracture, and 
subsequent loss, of teeth #9 and #10 for VA compensation 
purposes.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for jaw lock-up or 
temporomandibular joint disorder (TMJ) and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 Regional Office (RO) in Seattle, 
Washington rating decision, which declined to reopen the claims 
on appeal finding that the Veteran had not submitted new and 
material evidence with respect to those issues.

The February 2008 rating decision declined reopening the claims 
finding no new and material evidence had been submitted.  The 
subsequent March 2009 Statement of the Case (SOC), however, 
effectively reopened the claims and denied them on the merits.  
Regardless of the RO's actions, the Board is required to consider 
whether new and material evidence has been received warranting 
the reopening of the previously denied claims.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92; 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply 
with its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the Veteran's 
previously and finally denied claims).  Thus, the issue on appeal 
has been characterized as shown above.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in September 2010.  A transcript of the proceeding has been 
associated with the claims file.

By way of background, the Board notes that service connection for 
a dental disorder is compensable under certain circumstances, but 
also raises a claim for service connection for outpatient dental 
treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  In 
that regard, a May 1983 Dental Rating Sheet granted service 
connection for outpatient dental treatment only for teeth #8 and 
#9, on the basis that these teeth were fractured in June 1980 by 
trauma to the anterior maxillary area.  In August 2004, the 
Veteran filed a claim for dental trauma and lock-jaw.  Following 
development, the RO denied service connection for monetary 
compensation purposes for teeth #9 and #10 in a November 2004 
rating decision.  The rating decision noted in-service fractures 
to teeth #9 and #10 but concluded that pursuant to 38 C.F.R. 
§ 3.381 the residuals of the Veteran's in-service dental 
fractures, specifically replaceable missing teeth, could be 
service connected only for the purpose of establishing 
eligibility for outpatient dental treatment.  Therefore, the 
rating decision concluded that the Veteran was not eligible for 
compensation for his damaged teeth.  Moreover, the November 2004 
rating decision referred the claim to the Dental Clinic 
Eligibility Section of the Los Angeles VAMC for determination as 
to whether the Veteran was eligible for additional outpatient 
dental treatment.  The Veteran provided written disagreement with 
the November 2004 rating decision.  The subsequent February 2006 
SOC noted that the Veteran had been service connected for 
fractured teeth for outpatient dental treatment purposes only 
prior to his current claim.  The SOC noted, however, that while 
the Veteran was eligible for outpatient dental treatment for his 
teeth he was not eligible for compensation for the same reasons 
expressed in the November 2004 rating decision.  

The Board observes that the February 2006 SOC failed to 
note or otherwise address that service connection for 
outpatient dental treatment for tooth #10 had not been 
granted in the May 1983 dental rating decision.  While the 
November 2004 rating decision referred the matter to the 
Dental Clinic Eligibility Section of the Los Angeles VAMC 
for consideration of eligibility for additional outpatient 
dental treatment, the RO never otherwise adjudicated this 
aspect of the Veteran's claim and there is no evidence 
that the Dental Clinic Eligibility Section addressed the 
claim either.  As such, eligibility for outpatient dental 
treatment for tooth #10 is referred to the RO for 
consideration and the Board has limited its review to the 
compensation aspect of the Veteran's claim.  In addition, 
the Veteran raised claims involving teeth #7 and #8 in his 
September 2008 notice of disagreement (NOD) and September 
2010 Board hearing and in the September 2010 Board hearing 
he also raised claims as to unspecified mandibular teeth.  
In that regard, the Board notes that the service treatment 
records indicate a possible injury to tooth #23 
contemporaneous to the injuries to teeth #8, #9, and #10, 
but stresses that the specific lower jaw teeth for which 
the Veteran desires to file a claim are unclear.  
Therefore, these claims are REFERRED to the AOJ for proper 
development and consideration.

The issue of entitlement to service connection for jaw lock-up or 
TMJ is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed November 2004 rating decision denied service 
connection for fracture of teeth #9 and #10 and service 
connection for jaw lock-up; the Veteran initiated an appeal of 
the rating action and a statement of the case was issued in 
February 2006, however, the Veteran did not perfect an appeal 
with respect to the November 2004 rating decision.

2.  Evidence received since the November 2004 rating decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for fracture of teeth #9 and #10.

3.  Evidence received since the November 2004 rating decision 
raises a reasonable possibility of substantiating the Veteran's 
jaw lock-up and TMJ claim.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied the claims for 
entitlement to service connection for fracture of teeth #9 and 
#10 and for jaw lock-up is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the November 2004 rating decision is 
not new and material with respect to the claim for entitlement to 
service connection for fracture of teeth #9 and #10 for VA 
compensation purposes, and, therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  Evidence received since the November 2004 rating decision in 
relation to the Veteran's claim for entitlement to service 
connection for jaw lock-up and TMJ is new and material, and, 
therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As discussed in more 
detail below, sufficient evidence is of record to grant the 
application to reopen the Veteran's claim for jaw lock-up or TMJ.  
Thus, any errors in complying with the notice or assistance 
requirements with respect to that matter are moot.  The claim on 
the merits requires additional development, which is addressed in 
the remand below.   
 
With respect to the Veteran's claim for service connection for 
fracture of teeth #9 and #10, the Veteran's Administration (VA) 
has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in September 2007 satisfied many of the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(b)(1) ( 2010); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the claims.  
The letter informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.

For purposes of evaluating the Veteran's request to reopen his 
claim of entitlement to service connection, the Board observes 
that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that with regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, in addition to providing 
notice of the evidence and information that is necessary to 
establish entitlement to service connection, VA must first notify 
a claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in the 
context of a claim to reopen, the VCAA requires that VA must 
first review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the meaning 
of both "new" and "material" evidence, and also describes the 
particular type(s) of evidence necessary to substantiate any 
service connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  Id.

The Board acknowledges that the September 2007 letter was 
insufficient to satisfy all the notice requirements set forth in 
Kent, as it failed to provide the basis for the November 2004 
denial of service connection.  The Board, however, notes that the 
September 2007 letter included specific examples of evidence that 
could be provided to substantiate the Veteran's claim.  In 
addition, the Veteran was advised in the March 2009 Statement of 
the Case as to the basis of the last denial of service connection 
for fracture of teeth # 9 and #10 on the merits and provided a 
definition and explanation as to the requirements of new and 
material evidence.  At all points during the adjudication process 
the Veteran was represented by a veteran service organization 
(VSO) and through his VSO representative explicitly argued 
against the RO's contention that he had not provided new and 
material evidence sufficient to reopen his claim.  Furthermore, 
statements submitted by the Veteran and on his behalf, as well as 
oral statements made during the September 2010 Board hearing, 
clearly evidence familiarity with the basis of the November 2004 
denial and the evidence necessary to reopen the Veteran's claim.  
Thus, although the initial September 2007 notice letter was not 
fully compliant with the requirements set forth in Kent because 
he was not advised of the basis of the prior denial, he was 
subsequently advised of those bases.  Id.  The Board finds that a 
reasonable person would have understood what was needed to 
substantiate a claim to reopen, and that the Veteran has not been 
prejudiced by any deficiency in Kent notice.  The Board may 
proceed with consideration of the claim on the merits. 
 
The September 2007 letter also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  With 
respect to VA treatment records, the Veteran acknowledges that he 
has not received treatment from VA for problems with his teeth 
and this representation has been confirmed by the RO, as noted in 
various rating decisions and statements of the case.  Private 
medical records identified by the Veteran have been obtained, to 
the extent possible.  In that regard, the Board notes that the 
Veteran has discussed private treatment of his teeth by Dr. Luz 
Holloway.  The subsequent March 2009 SOC informed the Veteran of 
the necessary information needed if he wanted VA to obtain 
treatment records from Dr. Holloway.  The Veteran failed to 
respond.  During the September 2010 Board hearing, the Veteran 
indicated that he intended to submit records from Dr. Holloway.  
To that end, the undersigned held open the record for an 
additional 60 days to allow the Veteran to provide the private 
records.  The claims file does not indicate that the Veteran has 
submitted any documents.  While VA has a duty to assist the 
Veteran in substantiating his claim, that duty is not a one-way 
street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also 
Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot 
passively wait for help from VA).  The Veteran has at no time 
otherwise referenced outstanding records that he wanted VA to 
obtain or that he felt was relevant to the claim.  

Finally, the Board also notes that, until a claim is reopened, VA 
does not have a duty to provide a medical examination or obtain a 
medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

New and Material Evidence 

The Veteran claims that he injured several of his teeth and jaw 
when he fell and struck his jaw on a tree stump during military 
exercises.            
 
Rating actions are final and binding based on evidence on file at 
the time the Veteran is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran 
has one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) 
(2010).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).

As noted above, a November 2004 rating decision denied service 
connection for fracture of teeth # 9 and #10 and for jaw lock-up.  
The rating decision found that the Veteran had injured his teeth 
in service as a result of a fall during a training exercise, but 
that there was no basis for entitlement to compensation for the 
Veteran's teeth.  As discussed above, the rating decision quoted 
38 C.F.R. § 3.381, to the effect that replaceable missing teeth 
could be service connected solely for outpatient dental treatment 
and not for compensation purposes.  As such, the rating decision 
denied service connection for compensation purposes, but referred 
the matter of eligibility for outpatient dental treatment to the 
Dental Clinic Eligibility Section of the Los Angeles VAMC.  
Moreover, the rating decision found that there was no evidence 
that jaw lock-up either occurred in service or was caused by 
service.  The Veteran filed a timely NOD and an SOC was issued in 
February 2006.  However, the Veteran did not file a substantive 
appeal or otherwise indicate a desire to appeal the decision to 
the Board.  As no correspondence was received from the Veteran 
within the appeal period perfecting his appeal with respect to 
the issue of entitlement to service connection for either 
disorder, therefore, the November 2004 rating decision is final. 
 
At the time of the November 2004 rating decision, the record 
included service treatment records showing that in June 1980 the 
Veteran experienced trauma to the anterior maxillary area.  The 
initial treatment provider noted fracture to teeth #8 and #9.  
The next day, a different treatment provider diagnosed 
irreversible pulpitis due to trauma of tooth #9 and a class II 
fracture of tooth #10.  The Veteran subsequently received ongoing 
treatment for his teeth, particularly tooth #9.  A June 1981 
separation examination indicated normal mouth and throat.  The 
records do not indicate complaints regarding the Veteran's jaw.

As noted above, after service the Veteran sought treatment for 
his teeth in approximately December 1982 and a Dental Rating 
Sheet in May 1983 granted service connection for outpatient 
dental treatment for teeth #8 and #9 due to the June 1980 trauma 
to the anterior maxillary area.

Potentially relevant evidence received since the November 2004 
rating decision includes statements from the Veteran stating that 
after his June 1980 injury he had experienced pain and locking in 
his jaw on a regular basis and describing ongoing problems with 
his teeth, including loose teeth, that had required the removal 
of teeth #7, # 8, #9, #10, beginning in 2008.  The Veteran also 
stated that a private dentist had attributed the removal of these 
teeth to his June 1980 in-service accident. 
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of the 
claim."  38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The instant 
claim to reopen was filed after that date and the revised 
definition applies.  Under the revised definition, "new 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the Veteran has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not 
present evidence as to each element that was a specified basis 
for the last disallowance, but merely new and material evidence 
as to at least one of the bases of the prior disallowance.  See 
Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would 
be illogical to require that a claimant submit medical nexus 
evidence when he has provided new and material evidence as to 
another missing element). 
 
As noted above, the Veteran's claims for service connection for 
fracture of teeth #9 and #10 and for jaw lock-up or TMJ was 
denied in a November 2004 rating decision, which found that the 
Veteran was not eligible for compensable service connection for 
his in-service injuries to teeth #9 and #10 because the teeth 
were considered replaceable missing teeth, for which compensable 
service connection was not warranted.  The rating decision did 
note possible eligibility for outpatient dental treatment and 
referred that matter to the Dental Clinic Eligibility Section of 
the Los Angeles VAMC for consideration.  Moreover, the rating 
decision found that there was no evidence that jaw lock-up either 
occurred in service or was caused by service.  The crucial 
inquiry, therefore, is whether the Veteran has submitted new and 
material evidence showing that he is entitled to compensation for 
the fracture of teeth #9 and #10 or that jaw lock-up or TMJ 
either occurred in service or was caused by service.  The Board 
finds that with respect to jaw lock-up or TMJ the evidence 
received since November 2004 is new and material, but that the 
evidence received regarding the fracture of teeth #9 and #10 
since the November 2004 rating decision is not new and material.

Fracture of Teeth # 9 and #10

The Veteran has not submitted any new and material evidence 
showing that he is entitled to compensation for the fractures of 
teeth #9 and #10.

In that regard, service connection for compensation purposes is 
not available for a dental condition other than one resulting 
from dental trauma.  That said and as discussed above, in 
general, conditions including replaceable missing teeth will be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. Chapter 17.  
38 C.F.R. § 3.381(a) (2010).  As noted in the Introduction, the 
matter of eligibility for VA dental treatment already has been 
granted for tooth #9 and eligibility for tooth # 10 has been 
referred to the RO for appropriate consideration and is not the 
subject of the Board's review.

By contrast, the loss of teeth can be compensably service 
connected only if such loss is, inter alia, "due to loss of 
substance of body of maxilla or mandible without loss of 
continuity."  38 C.F.R. § 4.150, Diagnostic Code (DC) 9913 
(2010); see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

Thus, the regulations provide that, even where service connection 
is granted for replaceable missing teeth, that disorder is not 
compensably service connected if the missing teeth are 
replaceable or there is no loss of substance of the body of the 
maxilla or mandible.  As to teeth # 9 and #10, the evidence since 
the November 2004 rating decision does not indicate either of 
these situations.  Indeed, during the September 2010 Board 
hearing the Veteran visually demonstrated that his missing teeth 
had been replaced with dentures.  There is no evidence since 
November 2004 that suggests that any loss of maxilla was the 
cause of the Veteran's lost teeth #9 and #10.  In the absence of 
loss of substance of the maxilla, as noted above, there is no 
provision for assigning a compensable evaluation. 
 
In short, the Veteran's lay statements fail to relate to an 
unestablished fact necessary to substantiate the claim.  The 
evidence since November 2004 clearly shows that teeth #9 and #10 
were replaceable by a partial denture.  As such, missing teeth #9 
and #10 fall within the definition of replaceable missing teeth 
for which compensable service connection is not warranted.  38 
C.F.R. § 3.381(a).  Nor is there new evidence of record that the 
Veteran suffered any loss of the maxilla that caused the tooth 
loss.  Given the foregoing, there is no evidence received since 
November 2004 that raises a reasonable possibility of 
substantiating the claim.  Accordingly, the additional evidence 
received since November 2004 is not new and material and the 
claim may not be reopened.  Until the Veteran meets his threshold 
burden of submitting new and material evidence sufficient to 
reopen his claim, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Jaw Lock-up or TMJ 
 
By contrast, the Board finds that there is new and material 
evidence of record showing that jaw lock-up or TMJ may have 
occurred in service or been caused by service.

In that regard, during the September 2010 Board hearing the 
Veteran testified that following his June 1980 accident, where he 
fell and struck his jaw on a tree stump, he experienced pain and 
locking of the jaw.  The Veteran stated that he had experienced 
those problems on an on-going basis from service to the present.  
These contentions were not of record at the time of the November 
2004 rating decision.  Indeed, the Veteran had made no explicit 
statements regarding his jaw symptomatology at the time of the 
November 2004 rating decision.

The Board notes that the Veteran certainly is competent to report 
jaw pain, locking, and popping and other physical symptoms 
associated with his jaw and his statements in that regard are 
entitled to some probative weight.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  Therefore, since November 2004, 
the newly submitted evidence includes lay evidence of an in-
service injury and subsequent problems not otherwise documented 
in the record and evidence of a continuity of jaw problems since 
service.  

Presuming the credibility of the evidence for the sole purpose of 
determining whether the claim should be reopened, the Board 
concludes that the Veteran's lay statements, at the very least, 
raise a reasonable possibility of substantiating the claim and 
constitute new and material evidence sufficient to reopen his 
claim.

However, as will be discussed more fully below, the Board finds 
that additional development is necessary prior to adjudication of 
the claim of entitlement to service connection for jaw lock-up or 
TMJ on the merits. 




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for fracture, and subsequent 
loss, of teeth #9 and #10 for VA compensation purposes has not 
been received and, therefore, the claim is denied.

New and material evidence having been received, the claim for 
entitlement to service connection for jaw lock-up or TMJ is 
reopened; the appeal is granted to this extent only.


REMAND

A review of the claims file reveals that a remand is necessary 
before a decision on the merits can be reached for the issue of 
entitlement to service connection for jaw lock-up or TMJ.

As discussed above, the Veteran's claim for entitlement to 
service connection for jaw lock-up was denied in a November 2004 
rating decision on the basis that there was no evidence that jaw 
lock-up either occurred in service or was caused by service.  In 
that regard, the Board notes that the service treatment records 
do not include complaints, treatment, or diagnosis of a jaw 
disability in service.  Moreover, prior to the November 2004 
rating decision the Veteran submitted no statement discussing his 
in-service jaw problems or any problems after service.  

In this case, however, there is now lay evidence of record 
suggesting that the Veteran experienced a jaw injury in service 
and has had continuity of jaw problems from service.  
Specifically, the Veteran has stated that from the time of his 
documented June 1980 accident where he fell and suffered trauma 
to his anterior maxillary area he has experienced jaw pain, 
locking, and popping.  The Board observes that there is no 
evidence of record documenting complaints of jaw problems until 
the Veteran's initial claim in August 2004, but the Board notes 
that the Veteran did seek treatment for dental problems in 
December 1982, shortly after service, and the Veteran claims that 
he reported such problems at that time, but that treatment was 
denied because he was not service-connected for the disability.

VA has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence of: 
(1) a current disability; (2) an in-service event, injury, or 
disease; and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease.  38 
C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Given the in-service trauma to the Veteran's jaw and lay 
testimony suggesting an in-service jaw injury and continuity of 
problems to the present, the Board finds that a VA examination is 
warranted to clarify the issue.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination for the Veteran's jaw 
problems.  The claims file should be provided 
to the appropriate examiner for review, and 
the examiner should note that it has been 
reviewed.  After reviewing the file, 
conducting all appropriate diagnostic and 
physical testing, and obtaining a complete 
history from the Veteran, the examiner should 
document any current jaw disability and 
render an opinion as to whether it is at 
least as likely as not that any currently 
existing jaw disability had its onset during 
military service, or is otherwise related to 
military service.
 
It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any opinion 
provided. 

2.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


